Citation Nr: 1519331	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  12-18 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from December 1942 to July 1945 and died in January 1991. The appellant is the Veteran's widow. 

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. In that decision, the RO denied a claim of service connection for the cause of the Veteran's death. 

The paper file is a rebuilt folder (select records are also available on Virtual VA at this time). An Office of the Surgeon General report was associated with the file in October 2010. As noted in the prior remand in January 2014, the Board finds that new and material evidence analysis does not apply to these issues. See 38 C.F.R. § 3.156(c) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2014, the Board remanded this claim to request: VA, Department of Labor (DOL)/Office of Worker's Compensation Program (OWCP) records, service personnel records, a long form death certificate (showing the cause of death), and records from Maimonides Medical Center (MMC). In April 2014, a Personnel Information Exchange System (PIES) response was negative for service personnel records. A January 2015 phone call to the DOL resulted in a negative response for records (see also February 2015 letter from DOL). An April 2014 response from VA NYHHS showed evidence of admissions for the Veteran between 1951 and 1955, but no records were available. The appellant did not respond to a January 2014 request for assistance obtaining a death certificate showing the cause of death or records from MMC. 

The claim was also previously remanded to afford notification regarding an inability to obtain records pursuant to 38 C.F.R. § 3.159(e) (2014) and to obtain a VA medical opinion based on all available evidence. 

The Board does not find that adequate notice was sent to the appellant pursuant to 38 C.F.R. § 3.159(e) regarding service personnel, VA, and DOL records. Further, the October 2014 VA opinion contains a factual error regarding the Veteran's age, does not provide rationale and does not adequate address the evidence as requested by the prior remand. 

There is a heightened obligation to assist an appellant in the development of the case, when records in the possession of the government are presumed to have been lost or destroyed. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). Further, the directives of the prior remand were not accomplished. See Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Notify the appellant regarding an inability to obtain federal records (specifically service personnel, VA, and DOL records) pursuant to 38 C.F.R. § 3.159(e) (2014). The notice must contain: 

	The identity of the records VA was unable to obtain. 

	An explanation of the efforts VA made to obtain the records. 

	A description of any further action VA will take regarding the claim including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain. 

	The statement that the claimant is ultimately responsible for providing the evidence. 

See also M21-1MR, Part I, Chapter 1, Section C, (5): "Requesting Federal Records;" under § 3.159(e) a letter to the appellant containing the above information should be provided (as opposed to a phone call record). 

2. After the above development is completed, obtain a VA medical opinion from a clinician who can address the evidence in the file by providing an accurate recitation of the facts as well as a rationale based on the available evidence. Since no death certificate is available listing the specific cause of death, the opinion writer should assume that the Veteran died of coronary artery disease as asserted by the appellant. 

The file should be reviewed by an appropriate VA clinician(s). The opinion writer should respond to the following question: 

* Is it at least as likely as not that the Veteran's service-connected back strain and/or anxiety disorder caused or contributed substantially or materially to his death? 

* Is it at least as likely as not that the Veteran's cause of death was at all related to his service?

In addition to any and all death certificates in the file, the opinion writer should note: 

* the SGO summary of the in service diagnoses of hysteria/psychoneurosis and malaria;

* the December 1972 to January 1990 Deborah Heart and Lung Center records detailing treatment for coronary artery disease; 

* the May 1992 opinion of Dr. D. (as summarized in an excerpt from a VA document); 

* January 1991 NYUH records noting possible depression, a social service evaluation as well as diagnoses of ASVD, CHF and diabetes mellitus.;

* the appellant's statements; 

* the concerns and citations in the April 2015 IHP and

* the appellant's submitted internet articles on a VA study regarding PTSD, PTSD and heart disease, and malaria residuals. 

A complete rationale should be provided for all opinions rendered. If the opinion writer(s) states that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided. 

6. Following the above development, review the file and re-adjudicate the claim on appeal. If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond to it before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014). 

